In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-1415
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                v.

ALANDOUS BRIGGS,
                                            Defendant-Appellant.
                    ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
     No. 1:17-cr-00139-TWP-TAB-1 — Tanya Walton Pratt, Judge.
                    ____________________

  ARGUED NOVEMBER 27, 2018 — DECIDED MARCH 27, 2019
              ____________________

   Before BAUER, HAMILTON, and BARRETT, Circuit Judges.
    BARRETT, Circuit Judge. Alandous Briggs pleaded guilty to
being a felon in possession of a ﬁrearm after oﬃcers found
drugs and ﬁrearms at his home during a parole visit. At
sentencing, the district court applied a four-level
enhancement for possessing a ﬁrearm in connection with
felony possession of drugs. But because the district court
made essentially no factual ﬁndings connecting Briggs’s
2                                                  No. 18-1415

ﬁrearms to his felony drug possession, we reverse and
remand for resentencing.
                               I.
    In December 2016, Indiana state parole oﬃcers conducted
a parole visit at Alandous Briggs’s home. After consenting to
a search, he admitted that there was marijuana (299 grams),
cocaine (.45 grams), and ﬁrearms (3 loaded handguns) in the
master bedroom. On a shelf next to the marijuana, the oﬃcers
also found a digital scale. The oﬃcers arrested Briggs and
seized his cell phone—which turned out to contain pictures
and texts conﬁrming that the guns were his.
   Briggs was charged with one count of being a felon in
possession of a ﬁrearm. Although the parties did not come to
a plea agreement, Briggs petitioned to enter a plea of guilty
and requested a presentence investigation report. The
probation oﬃce’s initial report concluded that Briggs had
committed a felony drug oﬀense in connection with the
ﬁrearm possession, which warranted a four-level
enhancement under U.S.S.G. § 2K2.1(b)(6)(B) (specifying an
enhancement for those who “used or possessed any
ﬁrearm … in connection with another felony oﬀense”). Briggs
ﬁled an objection to this enhancement, arguing that his
ﬁrearm possession was unrelated to the drugs found in his
home.
    The district court conducted a combined plea and
sentencing hearing. After accepting his plea, the district court
turned to Briggs’s sentencing objection. The government
claimed that the enhancement applied based on two separate
felonies: felony drug possession and felony drug traﬃcking.
Briggs again maintained that his ﬁrearms were unrelated to
No. 18-1415                                                                3

the drugs. But the district court held that the enhancement
applied and sentenced Briggs to 84 months.
    Briggs appeals that sentencing decision. His sole
argument on appeal is that the district court erred by ﬁnding
that his possession of ﬁrearms was connected to another
felony.
                                     II.
    As an initial matter, the government claims that the district
court found that the enhancement applied based on both
felony drug possession and felony drug traﬃcking. We
disagree. The district court discussed both felonies at
sentencing, but it ultimately concluded that only felony drug
possession triggered the enhancement. It explained that
although “there’s an inference that the defendant may have
been involved in some drug distribution, … at minim[um], he
was possessing drugs.” (emphasis added). We take this to
mean that the district court wasn’t deciding whether the
enhancement applied because of the suspected drug
traﬃcking, resting its decision instead only on felony
possession, which Briggs admitted. Thus, the question that
we face on appeal is whether the district court erred in
concluding that the enhancement applied in connection with
Briggs’s felony possession of cocaine. 1
   To enhance a defendant’s sentence for possessing a
ﬁrearm in connection with another felony, the ﬁrearm must


    1
      Although the district court was not clear on this point, only Briggs’s
cocaine possession constitutes a felony. See IND. CODE § 35-48-4-6. His
marijuana possession did not constitute a felony because he did not have
a prior drug conviction. See id. § 35-48-4-11. So only the cocaine possession
could have triggered the enhancement.
4                                                  No. 18-1415

have been connected to the second crime. See U.S.S.G. § 2K2.1
& cmt. n. 14(A) (stating that “in connection with” means that
the ﬁrearm “facilitated, or had the potential of facilitating,
another felony oﬀense”). We have noted before that “[m]ere
contemporaneous possession while another felony is being
committed is not necessarily suﬃcient, and possessing a gun
while engaged in the casual use of drugs might not give rise
to the inference that the gun was possessed in connection with
the drugs.” United States v. LePage, 477 F.3d 485, 489 (7th Cir.
2007).
    The problem here is that the district never made any
ﬁndings about how Briggs’s felony cocaine possession was
connected to his ﬁrearms. It simply assumed that because the
ﬁrearms were probably connected to drug traﬃcking
(because of the combination of the cocaine, marijuana, and
digital scale), they were probably connected to his mere
possession of the cocaine. But that logic doesn’t hold up.
Analyzing whether ﬁrearms are connected to drug traﬃcking
is diﬀerent from analyzing whether they are connected to
possessing a small quantity of drugs. See id. (explaining that
the existence of a dilution agent, for example, was “consistent
with being a dealer and not simply a casual user of the drug”);
United States v. Smith, 535 F.3d 883, 885–86 (8th Cir. 2008)
(noting the diﬀerences between drug traﬃcking and drug
possession as it relates to the § 2K2.1(b)(6) enhancement). In
fact, the guidelines themselves distinguish between drug
traﬃcking and other oﬀenses like drug possession. See
§ 2K2.1 cmt. n. 14(B) (specifying that the enhancement applies
to a “drug traﬃcking oﬀense” when drug-manufacturing
materials are found in proximity to ﬁrearms).
No. 18-1415                                                       5

    Perhaps the district court here thought that the guns
emboldened Briggs’s possession of cocaine. See, e.g., United
States v. Jenkins, 566 F.3d 160, 163 (4th Cir. 2009) (applying the
enhancement to a defendant who brought cocaine and a gun
onto a public street because the “environment suggest[ed]
that there was a heightened need for protection and that the
ﬁrearm emboldened [him]”). Or maybe it thought that
because Briggs had both cocaine and marijuana in the house,
he simply wanted to protect all of the drugs that he had there.
But the problem is that we don’t know what the district court
thought. Put diﬀerently, “[w]e have essentially no fact
ﬁndings at all by the district court relevant to this issue.” United
States v. Clinton, 825 F.3d 809, 813 (7th Cir. 2016) (emphasis
added). The district court mostly discussed the drug scale and
the amount of marijuana found in Briggs’s home—but neither
of those facts bears directly on Briggs’s cocaine possession.
Instead, they go to whether he might have been dealing
drugs. And the court’s vague suggestion that the guns might
have been there “to protect something”—apparently made in
the context of drug traﬃcking—wouldn’t be enough to
connect the guns to felony possession of cocaine even if that
had been what the court was referring to.
    In short, the mere fact that guns and drugs are found near
each other doesn’t establish a nexus between them. See LePage,
477 F.3d at 489. A court must say more to connect the two.
Thus, the district court clearly erred in applying the
§ 2K2.1(b)(6) enhancement because its ﬁndings do not
support a conclusion that Briggs’s ﬁrearms were connected to
his possession of less than half a gram of cocaine. See Clinton,
825 F.3d at 814 (“We do not hold that the enhancement is
inapplicable as a matter of law, but the fact ﬁndings in this
record do not support the enhancement.”).
6                                        No. 18-1415

   The sentence is VACATED and the case REMANDED for
resentencing consistent with this opinion.